      Case 1:20-cr-00126-LMM-JSA Document 97 Filed 09/04/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA                       :
                                        :
v.                                      :      CRIMINAL DOCKET CASE #:
                                        :      1:20-CR-00126-LMM-JSA
THOMAS ADDAQUAY                         :


                 MOTION TO PARTICIPATE IN VOIR DIRE

      COMES NOW, the Defendant THOMAS ADDAQUAY, by and through

undersigned counsel, and requests that this court, pursuant to Rule 24(a) of the

Federal Rules of Criminal Procedure, permit his attorneys to participate in the voir

dire examination in this case.

      Courts repeatedly have recognized the importance of a defense attorney’s

participation in voir dire in order to insure the defendant a more effective jury

selection process. United States v. Libel, 630 F.2d 389, 194-395 (5th Cir. 1980).

      A defendant has a constitutional right to a fair and impartial trial. The use of

peremptory challenges to select a fair and impartial jury is one of the most

important rights an accused has. Pointer v. United States, 151 U.S. 396 (1894);

United States v. Martinez-Salazar, 528 U.S. 304, 311 (2000). In order to insure the

effectiveness of these peremptory challenges, Defendant respectfully requests that


                                      Page 1 of 3
      Case 1:20-cr-00126-LMM-JSA Document 97 Filed 09/04/21 Page 2 of 3




this Court grant his request to have his attorneys participate in the voir dire

examination.

      Respectfully Submitted, this 4th day of September 2021.




                                      Page 2 of 3
      Case 1:20-cr-00126-LMM-JSA Document 97 Filed 09/04/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

   The undersigned hereby certifies that the foregoing has been formatted in Times
Roman font, 14 point type, which complies with the font size and point
requirements of Local Rule 5.1.


   I served this document today by filing it using the Court’s ECF filing system,
which automatically notifies the parties and counsel of record.


      Respectfully submitted this 4th day of September, 2021.




                                     Page 3 of 3
